Citation Nr: 0507867	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's application to reopen 
a claim for service connection for a left shoulder disorder.  
The veteran testified at hearing before the Board that was 
held at the RO in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a result of the veteran's testimony at his November 2004 
hearing before the Board, the case must be remanded for 
additional development.

In April 1996, the RO denied a prior petition to reopen the 
claim for service connection for a left shoulder disorder.  
The veteran did not appeal this decision, which thus became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.200, 2.201, 20.302 (2004).  In February 2002, the 
veteran filed a petition to reopen the claim.  

At the November 2004 hearing, the veteran testified that he 
had been receiving treatment for a left shoulder disorder at 
the VA Medical Center (VAMC) in Waco, Texas, from 1975 or 
1976 to the present.  The earliest VA medical records in the 
veteran's claims folder are from a VA hospitalization from 
May to July 1976, during which the veteran complained of left 
shoulder joint pain, mild stiffness, swelling, and mild 
crepitus.  However, the next VA medical records in the 
veteran's claims folder are from 1997 and then again from 
1999 and 2000.  

On the basis of the veteran's testimony, the Board concludes 
that the RO should request all records relating to treatment 
of the veteran from the Waco VAMC from 1975 to the present.

The Board also notes that the veteran has raised the possible 
existence of additional evidence.  However, for the following 
reasons, the Board concludes that no further efforts to 
secure such evidence are warranted.  

First, the veteran states that the record does not include 
the actual X-ray film from X-rays taken on March 8, 1973.  
However, the Board notes that the service medical records in 
the claims folder, which were previously of record at the 
time of the RO's April 1996 decision, include a copy of the 
March 1973 X-ray report, which incidentally showed no 
significant radiograph abnormalities.  Although the veteran 
contends that an X-ray would not have been ordered absent 
evidence of a left shoulder condition, it actually is clear 
that the X-ray was taken in connection with a March 1973 
separation examination on the same date.  The relevant 
medical examination report indicates that the X-ray was of 
the veteran's chest and that it was within normal limits.  
Moreover, a March 1995 report from Mather Air Force Base 
indicated that no records relating to treatment of the 
veteran had been found at that facility.  Thus, the Board 
concludes that the record already includes sufficient 
information regarding the X-ray in question.  Any further 
effort to obtain the actual X-ray film from March 8, 1973, 
would not aid in substantiating the veteran's claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also Wensch v. Principi, 15  Vet. App. 362 
(2001).  This remand serves as notice to the veteran.

Second, the veteran has stated that he was treated by a 
private doctor (Dr. Oui) for a left shoulder disorder.  
However, the record shows that those records are no longer 
available.  In June and September 2003, in connection with a 
search for records of Dr. Oui, the Lake Shore Family Medicine 
Practice and Providence Clinic Operations responded that they 
did not have any records of treatment of the veteran.  Thus, 
any further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1) (2004).  This remand serves as 
notice to the veteran.

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions:

1.  The RO should request copies of all 
medical records from the Waco, Texas, 
VAMC relating to treatment of a left 
shoulder disorder for the veteran from 
1975 to the present.  If no such records 
exist, the RO should request written 
notification of that fact from the VAMC.

2.  Thereafter, the RO should 
readjudicate whether new and material 
evidence has been received to reopen the 
claim for service connection for a left 
shoulder disorder.  If the RO's decision 
remains adverse to the veteran, the RO 
should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to the Board for its review, as 
appropriate. 

By this remand, the Board expresses no opinion as to the 
ultimate resolution of the petition to reopen the claim for 
service connection for a left shoulder disorder.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


